Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozai, JP 2006-335936 in view of Matsushita et al., U.S. Patent Application Publication No. 2009/0171025 and Yamaguchi et al., WO 2015/194340 for the reasons outlined previously.
Applicant has incorporated into claim 9 the various limitations originally outlined in independent claims 10-12 and 14, now cancelled.  Of course, these claims were also all rejected in earlier stages of prosecution and their collective insertion into claim 9 does not serve to change its patentability status.
Applicant remarks that Example 2 from Kozai, the subject matter of which the Examiner emphasized in constructing the prior art rejection neither satisfies the claimed molecular weight limitation nor the limitation delineating the number of repeat units in the polyether chain.  It is indeed true that this lone exemplification does not fulfill those requirements.  On the other hand, [0030] says of the polymer product that it preferably has an average molecular weight of 500-10,000 and “a”, first defined in [0018] as connoting the number of repeating units of the polyether, preferably is within the range of 1 to 150.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior
art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976).
anticipates this aspect.  Indeed, Applicant earlier in their response observes that the polymer deviates not in the number of silicon atoms in the silicon-containing end groups/chains, but in the degree of polymerization of the polyether and the overall molecular weight of the modified polymer.  To reiterate, the range defining a favored degree of polymerization, [0030] of Kozai, overlaps that which is claimed at 67% of the former’s values and the range defining a favored molecular weight overlaps that which is claimed at 63% of the former’s values.  That a cured product of Comparative Example 1 exhibits poorer hardness relative to that witnessed in Example 6 is immaterial inasmuch as the prior art exemplified polymer, like that of instant Example 6, comprises silanol-terminated siloxane chains with 4 (more than 1) silicon atoms.
Allowable Subject Matter
	Claim 16 remains allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 2, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765